Exhibit 99.1 JOINT FILING AGREEMENT In accordance with Rule 13d-1(k)(1)(iii) under the Securities Exchange Act of 1934, as amended, the persons named below agree to the joint filing on behalf of each of them of a Statement on Schedule 13G dated January 20, 2016 (including amendments thereto) with respect to the Common Stock of Lumos Networks Corp.This Joint Filing Agreement shall be filed as an Exhibit to such Statement. Dated:January 20, 2016 ARCHER CAPITAL MASTER FUND, L.P. By: Archer Partners GP, LLC, its General Partner ARCHER CROSSBOW MASTER FUND, L.P. By: Archer Crossbow GP, LLC, its General Partner HASTINGS MASTER FUND, L.P. By: Archer Hastings GP, LLC, its General Partner ARCHER SELECT MANDATE MASTER FUND, L.P. By: Archer Select Mandate GP, LLC, its General Partner ARCHER PARTNERS GP, LLC By: Canton GP Holdings, LLC, its Manager ARCHER CROSSBOW GP, LLC By: Canton GP Holdings, LLC, its Manager ARCHER HASTINGS GP, LLC By: Canton GP Holdings, LLC, its Manager ARCHER SELECT MANDATE GP, LLC By: Canton GP Holdings, LLC, its Manager ARCHER CAPITAL MANAGEMENT, L.P. By: Canton Holdings, L.L.C., its General Partner CANTON GP HOLDINGS, LLC CANTON HOLDINGS, L.L.C By: /s/ Eric J. Edidin Name: Eric J. Edidin Title: Authorized Signatory /s/ Joshua A. Lobel JOSHUA A. LOBEL /s/ Eric J. Edidin ERIC J. EDIDIN
